241 S.W.3d 841 (2007)
STATE of Missouri, Respondent,
v.
Andrew ROBERSON, Appellant.
No. ED 89096.
Missouri Court of Appeals, Eastern District, Division One.
December 26, 2007.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Gorman, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Andrew Roberson ("Defendant") appeals from the judgment upon his conviction of one count of first-degree murder and one count of armed criminal action. Defendant argues the trial court erred in overruling his motion to suppress evidence and it abused its discretion in admitting certain evidence. Defendant also argues the trial court erred and abused its discretion in excluding Ruthie Williams's ("Williams") testimony from the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).